Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,9,10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (PG Pub 2009/0267096 A1) and Miyazawa (PG Pub 2004/0238927 A1).
Regarding claim 1, Kim teaches a light emitting device, comprising: 2a light emitting substrate (110, fig. 21A) having a first surface (lower surface), a second surface (top surface), and a third 3surface between the first surface and the second surface , wherein the light emitting substrate includes a first semiconductor layer (112b) and a second semiconductor layer (116b); and 4a pad layer disposed on the light emitting substrate, comprising a first portion (140 connected to 211 and 145) and 5a second portion (140 connected to 210 and 330)  spaced apart from the first portion, 6wherein the first portion and the second portion extend from the first surface to 7the third surface and are electrical conductive (silver, paragraph [0075) and light reflective (paragraph [0075); and a passivation layer (120) disposed on the first surface, wherein the passivation layer comprises a first opening exposing an upper surface of the first semiconductor layer and a second opening exposing an upper surface of the second semiconductor, and a part (145) of the first portion is filled in the first opening to electrically connect to the first semiconductor layer, and another part (140 between 116b and 211) of the first portion is disposed on an upper surface of the passivation layer, wherein a part of the second portion (330) is filled in the second opening to electrically connect to the second semiconductor layer and another part (140 between 116b and 210) of the second portion is disposed on an upper surface of the passivation layer.  (Note: paragraph [0032] of the PG Pub of the current application teaches the pad layer 130 can be a multilayered structure.  The claims are interpreted in view of the teaching.)  
Kim does not teach the part and the another part of the first portion are formed of a same first material, and the part and the another part of the second portion are formed of a same second material.
Kim teaches the anther part of the first portion and the another part of the second portion (i.e. 140) can be Cu or W or Ag (paragraph [0075]).  Kim further teaches via 145 to be formed by the method disclosed in US Patent 7,214,615 (paragraph [0144]), PG Pub of which is the current cited Miyazawa.
Miyazawa teaches electrode 24/34/35 (figs. 4A and 4B) to be formed of Ag 24 and Cu or W 34/35 (paragraphs [0089][0090]).  
Thus, Kim in view of Miyazawa teaches the part and the another part of the first portion are formed of a same first material (i.e. Ag, and Cu or W).
Kim does not teach the material for the part of the second portion (i.e. layer 330).
Kim teaches layer 130 (fig. 1G) connected to p-type layer (116) to be made of Cu or W (paragraph [0076]), for the benefit of providing an ohmic contact to the p-type layer (paragraph [0076]), as supposed to a Schottky contact.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to form the part and the another part of the second portion of a same second material (i.e. Cu or W), for the benefit of providing an ohmic contact to the p-type layer, 116b (fig. 21A).
Regarding claim 12, Kim teaches the light emitting device of claim 1, wherein the first portion and the second 2portion are configured (140 can function to reflect light toward upper surface because it is reflective, paragraph [0075) to reflect light emitted from the light emitting substrate to the 3second surface.  
Regarding claim 13, Kim teaches the light emitting device of claim 1, wherein a first surface area of the first 2surface is smaller than a second surface area of the second surface (fig. 21A).  
Regarding claim 14, Kim teaches the light emitting device of claim 1, wherein the light emitting substrate has an 2n-type region (112b, fig. 21A, paragraph [0136]) and a p-type region (116b, paragraph [0136]), and wherein the first portion is electrically connected 3to the n-type region, and the second portion is electrically connected to the p-type region.  
Regarding claim 19, Kim teaches the light emitting device of claim 1, wherein the2 passivation layer (silicon dioxide 120, fig. 21A, paragraph [0068]) disposed between the light emitting substrate and the pad 3layer.  
Regarding claim 110, Kim teaches the light emitting device of claim 1, further comprising: 2a driving substrate (300, fig. 21A, paragraph [0138]), wherein the light emitting substrate is fixed on the driving 3 substrate, and the first surface of the light emitting substrate faces the driving substrate.
Regarding claim 11, Kim does not teach the part and the another part of the first portion are formed integrally, and the part and the another part of the second portion are formed integrally.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to form the part and the another part of the first portion integrally, and to form the part and the another part of the second portion integrally, since they are formed of the same material (i.e. Ag, and Cu or W), for the known benefit of reducing the number of manufacturing steps by forming the parts in a single step.  
Regarding claim 12, Kim the light emitting device of claim 1, wherein a further part of the first portion is disposed on the third surface (140, fig. 21A), a further part of the second portion is disposed on the third surface (140).
Kim in view of Miyazawa teaches (see claim 1) the part of the first portion and the further part of the first portion are formed of the same first material, and the part of the second portion and the further part of the second portion are formed of the same second material.  
Regarding claim 13, Kim teaches the light emitting device of claim 12, wherein the part of the first portion and the further part of the first portion are formed integrally, and the part of the second portion and the further part of the second portion are formed integrally (fig. 21A).  
Regarding claim 14, Kim teaches the light emitting device of claim 1, wherein the passivation layer (such as the portion contacting 230, fig. 21A in Kim; 120 in fig. 1 of the current application comprises 120 contacting 116 and 120 in opening O2) is flat between the first opening and the second opening.  
Regarding claim 15, Kim in view of Miyazawa teaches (see claim 1) the light emitting device of claim 1, wherein the first material and the second material are the same (i.e. Cu or W).

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (PG Pub 2009/0267096 A1) and Miyazawa (PG Pub 2004/0238927 A1) as applied to claim 1 above, and further in view of Andrews (PG Pub 2019/0044040 A1).
Regarding claim 15, the previous combination remains as applied in claim 1.
Kim does not teach the pad layer covers 50-90% of a 2total surface area of the third surface.  
In the same field of endeavor, Andrews teaches a reflective layer covers 50-90% of a 2total surface area of the third surface (paragraph [0179]), for the known benefit of reflecting light to increase light extraction.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the pad layer to cover 50-90% of a 2total surface area of the third surface, for the known benefit of reflecting light to increase light extraction.  
Furthermore, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the light extraction efficiency and electrical conductivity of via 145 by adjusting the surface area of the reflective layer 140 in Kim and that of via 145.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 18, Kim remains as applied in claim 1.
Kim does not teach the pad layer accounts for 50- 290% of a total surface area of all outer contour surfaces.  
In the same field of endeavor, Andrews teaches a reflective layer covers 50-90% of a 2total surface area of the third surface (paragraph [0179]), for the known benefit of reflecting light to increase light extraction.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the pad layer to account for 50-90% of a 2total surface area of all outer contour surfaces, for the known benefit of reflecting light to increase light extraction.  
Furthermore, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the light extraction efficiency and electrical conductivity of via 145 by adjusting the surface area of the reflective layer 140 in Kim and that of via 145.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (PG Pub 2009/0267096 A1) and Miyazawa (PG Pub 2004/0238927 A1) as applied to claim 1 above, and further in view of Hirao (PG Pub 2011/0241047 A1).
Regarding claim 16, the previous combination remains as applied in claim 1.
Kim does not teach a connection layer disposed on the pad layer, wherein the connection layer extends from the first surface to the third surface.  
Kim teaches the pad layer 140 to be silver (paragraph [0075])
In the same field of endeavor, Hirao teaches to form a protective layer (Ni 32A and/ or 32, fig. 1, paragraphs [0031][0035]) on a silver layer (31, paragraph [0033]), for the benefit of protecting the silver to form a reliable device (paragraph [0014]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to dispose a connection layer on the pad layer, for the benefit of protecting the silver to form a reliable device.
Kim in view of Hirao teaches “the connection layer extends from the first surface to the third surface” to cover the silver layer 140 in Kim.  
24Regarding claim 7, Kim in view of Hirao teaches the connection layer has a first  block disposed on the first portion of the pad layer and a second block disposed on the 3second portion of the pad layer, to prevent shorting the n- and the p-, layers 112b and 116b in fig. 21A of Kim.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection.  See rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899